Fletcher, J.,
delivered the opinion of the court.
This conviction rests on the testimony of Frank Reason and the alleged confessions of appellant. There can be no doubt *292that Frank Reason’s testimony is greatly weakened by the fact that he had twice previously testified that appellant was not guilty. This being conceded, it was of the first importance that appellant should not have his case prejudiced by the admission of incompetent testimony. Now, appellant testifies, .without pretense of contradiction, that his original confession was extorted by threats to the effect that if he did not admit his guilt he would be hanged as soon as he reached ITolly Springs. It is’true this original confession was not admitted in testimony j but the court permitted the state, over appellant’s objection, to show that tire original confession was repeated and confirmed at the very instant the prisoner reached Holly Springs. It is too plain for argument that this reiterated confession was induced by the same cause that underlay the first confession, since the danger of immediate death at Holly Springs could, in the opinion of the prisoner, be averted only by adhering to his story. The case, falls within the principles of Whitley v. State, 78 Miss. 255, 28 South. 852, 53 L. R. A. 402, where it is said: “Where a confession is made under the influence of threats, such influence is presumed to continue until removed by evidence, and a subsequent confession will not be received, unless the influence of the first confession is shown to have been totally done away with, by a warning of the consequences of a confession, or by other means.” See also the cases of Banks v. State, 47 South. 437; Durham v. State, 47 South. 545.

Reversed and remanded.